18-3563
     Mendez-Fuentes v. Wilkinson
                                                                             BIA
                                                                     A029 179 993
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 8th day of February, two thousand twenty-one.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            ROSEMARY S. POOLER,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   JOSE MENDEZ-FUENTES,
14            Petitioner,
15
16                    v.                                   18-3563
17                                                         NAC
18   ROBERT M. WILKINSON, ACTING
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent. 1
21   _____________________________________
22
23
24   FOR PETITIONER:                   Perham Makabi, Kew Gardens, NY.
25

     1Pursuant to Fed. R. App. P. 43(c)(2), Robert M. Wilkinson
     is automatically substituted for former Attorney General
     William P. Barr.
 1   FOR RESPONDENT:              Janice K. Redfern, Senior
 2                                Litigation Counsel (Jeffrey
 3                                Bossert Clark, Acting Assistant
 4                                Attorney General, Linda S.
 5                                Wernery, Assistant Director,
 6                                Office of Immigration Litigation),
 7                                for Robert M. Wilkinson, Acting
 8                                United States Attorney General,
 9                                United States Department of
10                                Justice, Washington, DC.

11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED that the petition for review

14   is DISMISSED.

15       Petitioner Jose Mendez-Fuentes, a native and citizen of

16   El Salvador, seeks review of an October 30, 2018 decision of

17   the BIA denying his motion to reopen his removal proceedings.

18   In re Jose Mendez-Fuentes, No. A029 179 993 (B.I.A. Oct. 30,

19   2018). We assume the parties’ familiarity with the underlying

20   facts and procedural history.

21       Mendez-Fuentes moved to reopen related to his statutory

22   eligibility for special rule cancellation of removal under

23   the Nicaraguan and Central American Relief Act (“NACARA”),

24   which gives the agency discretion to cancel the removal of

25   undocumented    immigrants   from   certain   countries   if   they

26   satisfy physical presence, moral character, and hardship

                                     2
 1   requirements. 8 C.F.R. § 1240.66. We review a denial of a

 2   motion to reopen for abuse of discretion. See Ali v. Gonzales,

 3   448 F.3d 515, 517 (2d Cir. 2006). Our jurisdiction is limited

 4   to consideration of constitutional claims and questions of

 5   law as we are statutorily divested of authority to review

 6   discretionary      determinations             concerning    cancellation     of

 7   removal.    See    8    U.S.C.      § 1252(a)(2)(B),        (D);   Argueta   v.

 8   Holder, 617 F.3d 109, 111–12 (2d Cir. 2010); Sepulveda v.

 9   Gonzales,    407       F.3d   59,    64       (2d   Cir.   2005)   (discussing

10   jurisdictional limitation in Section 1252(a)(2)(B) as applied

11   to motions to reopen and for reconsideration); Durant v. INS,

12   393 F.3d 113, 115 (2d Cir. 2004) (holding that jurisdictional

13   limitation in Section 1252(a)(2)(C) applies equally to denial

14   of motion to reopen because otherwise motion “would provide

15   an improper backdoor method of challenging a removal order”).

16   We dismiss the petition because Mendez-Fuentes has not raised

17   a colorable constitutional claim or question of law. See

18   Barco-Sandoval v. Gonzales, 516 F.3d 35, 40 (2d Cir. 2008).

19       The BIA did not err in skipping over Mendez-Fuentes’s

20   statutory eligibility for NACARA cancellation and determining

21   instead that such relief was not warranted as a matter of


                                               3
 1   discretion. INS v. Abudu, 485 U.S. 94, 104–05 (1988). Mendez-

 2   Fuentes does not identify legal error in the BIA’s exercise

 3   of discretion. He first argues that BIA erred in finding that

 4   he failed to present any evidence to show that he had no

 5   criminal history after 2011; however, the BIA explicitly

 6   cited the evidence he presented regarding his 2011 release

 7   and determined that it did not corroborate an absence of any

 8   criminal history thereafter. Mendez-Fuentes’s challenge to

 9   the BIA’s characterization of that evidence does not state a

10   question of law. See Mendez v. Holder, 566 F.3d 316, 323 (2d

11   Cir. 2009) (explaining that question of law may arise if agency

12   “totally    overlook[s]”    or   “seriously      mischaracterize[s]”

13   evidence but an agency “does not commit an error of law every

14   time an item of evidence is not explicitly considered or is

15   described with imperfect accuracy”)(internal quotation marks

16   omitted). To the extent Mendez-Fuentes contends that the BIA

17   was required to credit claims in his affidavit regarding his

18   rehabilitation, the severity of his medical conditions, and

19   his payment of taxes, he again does not raise a colorable

20   question of law as a “quarrel over the correctness of the

21   factual    findings   or   justification   for    the   discretionary


                                       4
1   choices made by the agency [is] a quarrel that we lack

2   jurisdiction to review.” Barco-Sandoval, 516 F.3d at 42.

3       For the foregoing reasons, the petition for review is

4   DISMISSED.

5                              FOR THE COURT:
6                              Catherine O’Hagan Wolfe,
7                              Clerk of Court




                                 5